ANDERSON, J.
“The fundamental and cardinal rule in the interpretation of wills is that the Intention of the testator, if not inconsistent with some established rule of law or with public policy, must control, and it is the duty of the courts to ascertain such intention and to give force and effect to the scheme that he had in mind for the disposition of his estate.” — 30 Ain. & Eng. Ency. of Law, (2d Ed.) p. 661. “A cardinal principle in the construction of wills is to ascertain the intent of *255the testator, and give it effect if it is not prohibited by law.” — Smith v. Smith, 157 Ala. 79, 47 South. 220, 25 L. R. A. (N. S.) 1045.
“In endeavoring to construe a will so as to ascertain the intention of the testator, the courts will put themselves as far as possible in the position of the testator by taking in consideration his modes of thought and the circumstances surrounding him at the time of the execution of the will. Thus courts will consider the condition of his family and estate, the comparative amounts of realty and personalty, his affection for the legatees, his social relations,” etc. — 30 Am. & Eng. Ency. Law (2d Ed.) p. 666.
“When a will fairly construed is susceptible of two constructions, one of which would render it inoperative and the other give effect to it, the duty of the court is to adopt the latter construction.” — 30 Am. & Eng. Ency. Law (2d Ed.) p. 667. “If the language of the instrument is uncertain, or there is a latent ambiguity, evidence is admissible of the testator’s feeling towards, and his relation to, the persons affected by the will, in order to interpret his intentions and to explain the doubtful words.” — 30 Am. & Eng. Ency. Law (2d Ed.) p. 679.
“The facts showing the person drawing the paper was unskilled will be considered in construing the will.”— Findley et al. v. Hill, 133 Ala. 229-233, 32 South. 497; May v. Richie, 65 Ala. 602. “Where the word 'heirs’ is used in an instrument, and from the evidence showing the circumstances which attended the making of the will, and the fact that the will shows it was drawn by an unskilled person, and the necessary construction requires it, the word 'heirs’ aví-11 be held to mean children.’^ — Findley v. Hill, 133 Ala. 229-233, 32 South. 497; Campbell v. Noble, 110 Ala. 382-394, 19 South. 28; May v. Richie, 65 Ala. 602; Twelves v. Nevill, 39 Ala. 175-*256180; Flanagan v. State Bank, 32 Ala. 508-511; Powell v. Glenn, 21 Ala. 458-466; Fellows v. Tann, 9 Ala. 999-1004; Kalbach v. Clarke, 133 Iowa, 215, 110 N. W. 599, 12 L. R. A. (N. S.) 801, 12 Ann. Cas. 647.
“ ‘Heir’ is a legal term, and is used in a legal- sense, with a fixed legal meaning. The word has a technical signification, and, when unexplained and uncontrolled by the context, must be interpreted according to its technical -sense, or its strict legal import. But the word, notwithstanding-its primary and well-understood meaning, is susceptible of more than one interpretation, and has in law several significations, under different circumstances, and the word ‘heirs,’ as frequently happens, is not used in any exact or technical way. The signification of the word is in all cases a question of intention.. ‘Heirs’ is very generally construed as meaning children, where the context so requires, where it is necessary that the term be so construed in order to carry out the clear intent of the instrument, or where it is plain that it is’ used in a popular sense, as a word of description referring to a certain class of persons.” — 21 Cyc. p. 418.
The will in question was drawn by a person admitted to be unskilled in such work and unfamiliar with technical law terms, and it is manifest that the testatrix intended to devise all of her property to her mother, Mrs. Carroll, for life, with a vested remainder in the Hubbard property to her brother, James E. Carroll, and a vested remainder as to the residue of her estate in the children of her sister, Mrs. Fannie C. Stringer.
The law of Alabama is rather opposed to contingent remainders and lapses, and favors vested remainders, and this rule of construction is especially applicable, when it is reasonably possible to harmonize the words of a will with an intention of the testator to preserve the remainder and prevent a lapse. The life tenant was the *257mother of Mrs. Stringer, and it was unnatural to suppose that the mother would survive her daughter, the said Mrs. Stringer] hut which was essential in order for her (Mrs. Stringer) to have heirs who could take upon the death of her mother, the life tenant. Therefore, to construe the word “heirs” in a technical sense Avould defeat the remainder and the intention of the testatrix, unless the mother survived her daughter, the said Mrs. Stringer. As Avell expressed in the opinion of the learned trial court: “At the time of the making of the will the complainant Fannie C. Stringer was about 32 years of age. The life tenant was her mother, and necessarily considerably older. In all human probability, Mrs. Stringer, the daughter, would long outlive the life tenant, her mother, and therefore could have no ‘heirs’ at the death of such life tenant. It seems to me it would be a strained construction to hold that the word ‘heirs’ in this clause of the will Avas used in its strict legal signification. On the other hand, taking into consideration the inexpert manner in which this Avill is drawn and worded and the state of facts as shown by the proof, under which the Avill was made, for the purpose of ‘elucidating the scheme of disposition Avhich occupied the mind of the testator,’ and placing myself as near as possible in the situation of the person whose language I am construing, I think the court is justified in departing from the strict legal interpretation of the Avord ‘heirs,’ and in holding that this word was nsed as synonymous with and in lieu of the word ‘children.’ ” We therefore hold that the Avill gave a life estate to the mother of testatrix and a vested remainder in and to the property, other than the Hubbard building, to the children of Mrs. Stringer, and do not think that the property descended under the terms of section 6154 of the Code of 1907, upon the theory that there was no *258one capable of taking upon the termination of the life estate. The case of DeBardelaben v. Dickson, 166 Ala. 59, 51 South. 986, is not opposed to»the present ruling. In the first place, it did not appear that the scrivener was ignorant of the meaning of the term “heirs.” Moreover, it was not reasonable to anticipate a lapse, as the remainder went to the heirs of the life tenant, and there would naturally be heirs to take upon her death. Here the remainder did not go to the heirs of the life tenant, but to those of a third person, who was younger than the life tenant and whom, the testatrix had every reason to think would survive the said life tenant, thus preventing a qualified taker upon the expiration of the life estate if the word “heirs” is given a strict, technical meaning.
The decree of the city court is affirmed.
Affirmed.
All the Justices concur.